          Case 3:19-cr-00012-MMD-WGC Document 77 Filed 06/04/20 Page 1 of 4



 1

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
 7

 8 UNITED STATES OF AMERICA,                       3:19-CR-012-MMD-WGC

 9                Plaintiff,                       Preliminary Order of Forfeiture

10         v.

11 EDWARD C. WRIGHT,

12                Defendant.

13         This Court finds Edward C. Wright pled guilty to Count Two of a Two-Count
14 Indictment charging him with possession of child pornography in violation of 18 U.S.C. §

15 2252A(a)(5)(B). Indictment, ECF No. 1; Change of Plea, ECF No. __;
                                                                   76 Plea Agreement,
16 ECF No. 74
           __.
17         This Court finds Edward C. Wright agreed to the forfeiture of the property set forth
18 in the Plea Agreement and the Forfeiture Allegation of the Indictment. Indictment, ECF

                                  76 Plea Agreement, ECF No. 74
19 No. 1; Change of Plea, ECF No. __;                        __.
20         This Court finds, pursuant to Fed. R. Crim. P. 32.2(b)(1) and (b)(2), the United
21 States of America has shown the requisite nexus between property set forth in the Plea

22 Agreement and the Forfeiture Allegation of the Indictment and the offense to which

23 Edward C. Wright pled guilty.

24         The following property is (1) any visual depiction described in 18 U.S.C. § 2252A, or
25 any book, magazine, periodical, film, videotape, or other matter which contains any such

26 visual depiction, which was produced, transported, mailed, shipped or received in violation

27 of 18 U.S.C. § 2252A(a)(5)(B) and (2) any property, real or personal, used or intended to be

28 used to commit or to promote the commission of 18 U.S.C. § 2252A(a)(5)(B) or any
           Case 3:19-cr-00012-MMD-WGC Document 77 Filed 06/04/20 Page 2 of 4



 1   property traceable to such property, and is subject to forfeiture pursuant to 18 U.S.C. §

 2   2253(a)(1) and 2253(a)(3): a Alcatel 9024W computer/tablet with international mobile

 3   equipment identifier 014899003536462 (property).

 4          This Court finds that the United States of America may amend this order at any time

 5   to add subsequently located property or substitute property to the forfeiture order pursuant

 6   to Fed. R. Crim. P. 32.2(b)(2)(C) and 32.2(e).

 7          This Court finds the United States of America is now entitled to, and should, reduce

 8   the aforementioned property to the possession of the United States of America.

 9          NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND

10   DECREED that the United States of America should seize the aforementioned property.

11          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED all possessory

12   rights, ownership rights, and all rights, titles, and interests of Edward C. Wright in the

13   aforementioned property are forfeited and are vested in the United States of America and

14   shall be safely held by the United States of America until further order of the Court.

15          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the United States

16   of America shall publish for at least thirty (30) consecutive days on the official internet

17   government forfeiture website, www.forfeiture.gov, notice of this Order, which shall

18   describe the forfeited property, state the time under the applicable statute when a petition

19   contesting the forfeiture must be filed, and state the name and contact information for the

20   government attorney to be served with the petition, pursuant to Fed. R. Crim. P. 32.2(b)(6)

21   and 21 U.S.C. § 853(n)(2).

22          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any individual

23   or entity who claims an interest in the aforementioned property must file a petition for a

24   hearing to adjudicate the validity of the petitioner’s alleged interest in the property, which

25   petition shall be signed by the petitioner under penalty of perjury pursuant to 21 U.S.C. §

26   853(n)(3) and 28 U.S.C. § 1746, and shall set forth the nature and extent of the petitioner’s

27   right, title, or interest in the forfeited property and any additional facts supporting the

28   petitioner’s petition and the relief sought.
                                                      2
           Case 3:19-cr-00012-MMD-WGC Document 77 Filed 06/04/20 Page 3 of 4



 1          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a petition, if any,

 2   must be filed with the Clerk of the Court, 333 Las Vegas Boulevard South, Las Vegas,

 3   Nevada 89101, no later than thirty (30) days after the notice is sent or, if direct notice was

 4   not sent, no later than sixty (60) days after the first day of the publication on the official

 5   internet government forfeiture site, www.forfeiture.gov.

 6          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a copy of the

 7   petition, if any, shall be served upon the Asset Forfeiture Attorney of the United States

 8   Attorney’s Office at the following address at the time of filing:

 9                  Daniel D. Hollingsworth
                    Assistant United States Attorney
10                  James A. Blum
                    Assistant United States Attorney
11                  501 Las Vegas Boulevard South, Suite 1100
                    Las Vegas, Nevada 89101.
12

13          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the notice

14   described herein need not be published in the event a Declaration of Forfeiture is issued by

15   the appropriate agency following publication of notice of seizure and intent to

16   administratively forfeit the above-described property.

17          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

18   copies of this Order to all counsel of record.

19                June 4
            DATED _____________________, 2020.

20

21

22                                                 HONORABLE MIRANDA M. DU
                                                   UNITED STATES DISTRICT JUDGE
23

24

25

26

27

28
                                                      3
          Case 3:19-cr-00012-MMD-WGC Document 77 Filed 06/04/20 Page 4 of 4



 1                                CERTIFICATE OF SERVICE

 2          A copy of the foregoing Preliminary Order of Forfeiture was served upon counsel of

 3   record via Electronic Filing on May 28, 2020.

 4
                                                     /s/ Maritess Recinto
 5                                                   MARITESS RECINTO
 6                                                   Paralegal Specialist
                                                     US Attorney’s Office
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 4
